DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claim 1 recites both “separating unit (2)” and “separating unit (4)”. “separating unit (4)” should be “separating unit (2)”.
Claim 5 “has allocated to it a cleaning device” seems like it is passively claiming the cleaning device. Examiner suggests amending the claim language to “wherein the device further comprises a cleaning device, wherein the cleaning device is configured to…” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrase " preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “the tools” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “tools” has not been previously cited.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Peterson (US 2,290,379).
	Regarding claim 1, Peterson discloses a device (Fig. 1-4) for treatment of a material mixture comprising substitute fuel and impurities (intended use), the device having - a vertically aligned central feeder (3, 4), - a separating unit (10, 11, 20) arranged underneath the central feeder, - a rotor mill (24), wherein the rotor mill is arranged above (rotor mill as a whole is arranged above the separating unit) the separating unit and surrounds the central feeder, - a flow device (12, 14) for generating an upwardly directed gas flow (air comes in through 12 out to 14), wherein the material mixture is introducible into the feeder, and sinks to the separating unit after introduction into the feeder (by gravity), wherein in the separating unit (10, 11, 20) the impurities are separated at least partially from the material mixture as an impurity fraction (material falling against the separating unit would be at least partially separated), and the material mixture separated from the separated impurities rises with the gas flow to the rotor mill (air flow will lift the material to be comminuted with the beater 24 and to 15 and through the outlet 14), wherein the rising material mixture is comminuted in the rotor mill, wherein the rotor mill has a multistage design, wherein a respective separating device (18 separates between 24 see Fig. 4) is arranged between the stages (below 18 and above 18) of the rotor mill, wherein material mixture not held back by the separating device is further comminuted in the following stage (material below 18 will be comminuted by 24 below 18. See Fig. 4).
	Regarding claim 2, Peterson discloses the device according to claim 1, wherein at least one outlet (16 and 19) is allocated to each stage (top side of 18 and bottom side of 18) of the rotor mill (24).
	Regarding claim 3, Peterson discloses the device according to claim 1, wherein the separating device (18) comprises at least one sieve (see Fig. 2: 18 forms small holes that only allows certain sized material to pass) between the stages of the rotor mill.
	Regarding claim 4, Peterson discloses the device according to claim 1, wherein at least the first stage (stage below 18) of the rotor mill (24) has an annular chamber (chamber inside 27) surrounding the tools (beaters 24), wherein the annular chamber is preferably separated from the tools by a grid arrangement (27 is a framework i.e. grid).
	Regarding claim 5, Peterson discloses the device according to claim 1, wherein the separating device (18) between the stages of the rotor mill has allocated to it a cleaning device (28 -air flow controlled by 28 would provide movement to a light weighted held back material mixture that is held back by 18), with which the held back material mixture can be detached from the separating device.
	Regarding claim 6, Peterson discloses the device according to claim 1, wherein the feeder, the separating unit and the rotor mill are together rotatably drivable around a vertically aligned axis (examiner notes that the whole device can be rotated around a vertical axis when the device is placed inside a vehicle for placement, etc.).
	Regarding claim 7, Peterson discloses the device according to claim 1, wherein the separating unit (10, 11, 20) comprises a rotatably drivable spreading plate (see Fig. 3: 10, 11 is rotatable and spreads material).
	Regarding claim 8, Peterson discloses the device according to claim 7, wherein the material mixture is spun from the spreading plate (10, 11) into a chamber (chamber inside 27) that surrounds the spreading plate (10, 11), in which the gas flow rises (gas flows from 12 to 14).
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102015005604 teaches a similar device with vertical feeder and rotor mills attached to the feeder and air flows from the bottom to the top of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725